Citation Nr: 0720035	
Decision Date: 07/03/07    Archive Date: 07/13/07

DOCKET NO.  04-07 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to a certificate of eligibility for 
Department of Veterans Affairs home loan guaranty benefits.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and the appellant's daughter

ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 


INTRODUCTION

The veteran had active service from July 1943 to February 
1946.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) which, in pertinent 
part, denied service connection for the cause of the 
veteran's death.  In November 2003, the RO denied the 
appellant's request for a certificate of eligibility for 
Department of Veterans Affairs (VA) home loan guaranty 
benefits.  In August 2006, the appellant submitted a Motion 
to Advance on the Docket.  In September 2006, the Board 
granted the appellant's motion.  In November 2006, the Board 
remanded the appellant's claims to the RO so that she could 
be afforded a hearing before a Veterans Law Judge.  

In March 2007, the appellant was afforded a hearing before 
the undersigned Veterans Law Judge sitting at the RO.  At the 
hearing, the appellant submitted a Motion to Advance on the 
Docket.  In March 2007, the Board granted the appellant's 
motion.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The VA will notify the 
appellant if further action is required on her part.  




REMAND

In reviewing the record, it appears there is potentially 
relevant information that has not yet been obtained. The VA 
should obtain all relevant VA and private treatment records 
which could potentially be helpful in resolving the 
appellant's claim.  Murphy v. Derwinski, 1 Vet. App. 78, 81-
82 (1990).  

First, the appellant testified that she believes additional 
records exist at Kindred and Bayonet that were not sent to 
VA.  It is VA's responsibility to request the records 
identified by the appellant, and that was done with both 
facilities.  Although only summaries were released to VA, VA 
cannot compel private medical facilities to produce other 
records.  The appellant is advised that if she wishes to 
obtain additional records from these facilities and submit 
them, she is free to do so.

However, with respect to Regional Medical Center Bayonet 
Point , an April 2003 billing statement from the indicates 
that the veteran had been hospitalized between April 17, 
2003, and April 21, 2003.  The only records requested and 
obtained from that facility concerned the veteran's 
hospitalization in 2002.  Therefore, it is clear that 
additional records exist that are not currently in the file.

Finally, a March 2003 Authorization and Consent to Release 
Information (VA Form 21-4142) from the appellant states that 
the veteran was being treated by a Judith Noel, M.D., and a 
"Dr. Sastry (Infectious Disease)."  The veteran's April 
2003 death certificate was signed by Dr. Noel and indicates 
that the veteran succumbed to Enterococcus septicemia "due 
to (or as a consequence of) [a] permanent tracheotomy."  An 
April 2004 written statement from the appellant indicates 
that the veteran was treated by Dr. Noel and by Comprehensive 
Wellness Services, Inc., after December 24, 2002.  Clinical 
documentation of the cited treatment is not of record.  It is 
not clear, however, which of these physicians only treated 
the veteran during his periods of hospitalization (in which 
case they would not maintain separate records) and which 
treated him outside of the hospital.

Accordingly, this case is REMANDED for the following action:  

1.  Ask the appellant to complete 
releases authorizing VA to request the 
veteran's medical records from:
*	Regional Medical Center Bayonet 
Point , for hospitalization between 
April 17, 2003, and April 21, 2003;
*	Comprehensive Wellness Services, 
Inc., and
*	Any private physician that treated 
the veteran during 2002-03 outside 
of a period of hospitalization (she 
has previously mentioned Drs. Noel 
and Sastry).

Upon receipt of the appropriate releases, 
the RO should contact the identified 
medical providers and request that the 
healthcare providers forward copies of 
all available relevant clinical 
documentation, not already of record, for 
incorporation into the record.  

2.  Then readjudicate the issues of 
service connection for the cause of the 
veteran's death and the appellant's 
entitlement to a certificate of 
eligibility for VA home loan guaranty 
benefits.  If the benefits sought on 
appeal remains denied, the appellant and 
her accredited representative should be 
issued a supplemental statement of the 
case (SSOC).  The appellant should be 
given the opportunity to respond to the 
SSOC.  

The appellant is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The appellant's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  



______________________________________________
MICHELLE KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).  


